205 N.W.2d 548 (1973)
189 Neb. 824
STATE of Nebraska, Appellee,
v.
Donald JOHNSON, Appellant.
No. 38689.
Supreme Court of Nebraska.
March 23, 1973.
Henry Grether, Alan Saltzman, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
NEWTON, Justice.
This is a post conviction proceeding wherein the defendant charges his personally selected attorney with incompetence due to a failure to call certain alleged witnesses. He further states the prosecuting attorney wrongfully suppressed evidence. *549 He fails to specify what witnesses were not called, what they could have testified to, or what evidence was suppressed. We affirm the judgment denying the defendant relief.
In a post conviction proceeding a defendant must allege facts which, if proved, would constitute an infringement of his constitutional rights. See State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765.
In Harris v. Thomas, 341 F.2d 560 (6th Cir., 1965), it is stated: "The witnesses to whom the petitioner refers are not named and there are no allegations of facts about which they would testify, nor in what manner they would have been pertinent to petitioner's case.
"`Conclusions, not substantiated by allegations of fact with some probability of verity, are not sufficient to warrant a hearing.'"
The appeal is without merit and the judgment is affirmed.
Affirmed.